Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Mark H. Fandrich, A.J.], entered May 18, 2012) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, P.J., Peradotto, Lindley, Whalen and Martoche, JJ.